Motion to delete part of opinion denied September 19, 1933                           ON MOTION TO DELETE                             (24 P.2d 1045)
The defendant has interposed a motion to delete the last clause, here italicized, from the following sentence which appears on page 2 of the opinion as typewritten:
"Mogensen testified that the loan had actually been made to his associate Mr. Murphy, who with Mr. Pate had received a deed oftrust to the Cartwright property".
A correction should be made in that the name, Pate, should be Pope. The testimony of Mogensen attempted to be summarized by the clause sought to be stricken is as follows:
"Q. In order that we may interpret you right and get this clear: There was a man by the name of F.L. Pope, who lived at Junction City, and C.W. Murphy and yourself, and you three gentlemen made an arrangement whereby you took over all the J.R. Cartwright property?
A. That's right: that farms, not the city property.
Q. Those three, or just you, made a contract whereby you, Pope and Murphy —
A. No, that was — I was trustee when Murphy and Pope took the place over I didn't —
Q. Well eventually?
A. Cartwright owed me enough to pay for one-third interest in it.
Q. I am not interested in that.
A. That's the story.
Q. Well, finally, however, a corporation was organized and you called that — ?
A. Mogensen, Pope and Murphy.
                                *      *      *      *      * *Page 429 
Q. And that corporation took over the Cartwright property?
A. Yes sir".
There is no direct evidence in the record of this case that any written deed of trust was executed by Cartwright or his successors or assigns whereby the Cartwright property or any interest therein was transferred in trust or otherwise to Pope and Murphy or either of them.
When the original opinion was written, the writer thought that a fair construction of the foregoing excerpt of Mogensen's testimony warranted the statement sought to be deleted. We expressly hold that such statement is not intended as, nor should it be construed to be, an adjudication that any deed of trust was executed and delivered by Cartwright conveying his property or any interest therein to Pope or Murphy or either of them, and that the same is without prejudice to the assertion by any or either of the parties hereto in any future litigation that no such deed was executed.
With this amplification of the original opinion, defendant's motion to delete is overruled. *Page 430